After Remand
Before: Danhof, C.J., and V. J. Brennan and N. A. Baguley,* JJ.
Per Curiam.
The facts of this case are discussed in our previous opinion, In the Matter of Creed, 126 Mich App 32; 337 NW2d 41 (1983), and will not be repeated here. The previous appeal was remanded to the probate court for a hearing to enable the probate judge to determine whether petitioners had met the good cause requirement of MCL 710.67; MSA 27.3178(555.67).
*712Upon remand, the probate judge held a hearing and determined that petitioners had shown good cause. Petitioners were allowed to examine the adoption records of Keith Wayne Creed. We have examined the transcript of the probate court proceeding and agree that good cause was shown by petitioners.
Affirmed.